The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Guo et al. (US 2019/0220678 A1) teaches a method that receives situation data including images from vehicles; clusters, into an image cluster, the images included in the situation data of vehicle(s) located in a geographic region from among the vehicles; locates related situation object(s) in image(s) of the image cluster; matches images from different vehicles in the image cluster, the matched images having corresponding feature(s) of the related situation object(s); determines three-dimensional (3D) sensor coordinates of the related situation object(s) relative to a sensor position of a target vehicle associated with at least one matched image, using the corresponding feature(s) of the related situation object(s) in the matched images; converts the 3D sensor coordinates of the related situation object(s) to geolocation coordinates of the related situation object(s) using geolocation data of the different vehicles associated with the matched images; and determines a coverage area of a traffic situation based on the geolocation coordinates of the related situation object(s).
Regarding independent claim 1, Guo taken either independently or in combination with the prior art of record fails to teach or render obvious  
invoke a field-programmable gate array (FPGA) of the vehicle to combine the sensor derived data and the map tile and create a modified map tile; and communicate the modified map tile to a control system of the vehicle in conjunction with the other claim limitations.  

Regarding independent claim 17, Guo taken either independently or in combination with the prior art of record fails to teach or render obvious invoking a field-programmable gate array (FPGA) of the vehicle to combine the sensor derived data and the map tile and create a modified map tile; and communicating the modified map tile to a control system of the vehicle in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668